Per Curiam,
The auditing judge below found, inter alia, that “itnot only does not appear that the claimant’s mother and Edward Wharton were ever actually married, but it does not appear *298that they ever lived together as man and wife or were recognized as or held themselves out to be man and wife.
“ And being of the opinion that legitimacy is based upon marriage — that it is only upon the presumption of marriage that legitimacy may be found — and that the facts upon which to base a doubt which appearing must and would be construed in favor of claimant are not present in this case — the auditing judge dismisses the claim.”
On this finding approved by the court in banc, the decree is affirmed.